Citation Nr: 0943411	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-31 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rate of dependency and indemnity 
compensation (DIC) based on the need for aid and attendance 
(A&A) or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from September 1969 to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The appellant was awarded service 
connection for the cause of the Veteran's death in an October 
2002 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Increased DIC is payable to a surviving spouse by reason of 
the need for A&A or by reason of being housebound. 38 
U.S.C.A. §§ 1311(c), (d), 1315(h); 38 C.F.R. § 3.351(a)(3), 
(4).  The appellant in this case has been in receipt of DIC 
benefits since October 2002.

Initially, the Board notes the appellant appealed her claim 
of entitlement to aid and attendance in July 2005 and a 
statement of the case (SOC) was issued in August 2006.  Since 
that time, the RO has obtained a relevant, non-duplicative 
private medical opinion and lay statements from the 
appellant, to include a description and pamphlet of the 
senior assisted living complex where she currently resides.  
A supplemental statement of the case (SSOC) was never issued.  

If a SOC is prepared before the receipt of further evidence, 
a SSOC must be issued to the appellant, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, among other things, the 
new evidence included a letter dated October 2006 from 
private physician Dr. Hobbs, detailing the appellant's 
current disabilities and the restrictions these disabilities 
have on her daily life functioning.  The appellant also 
provided a brochure of the facility she currently resides at, 
a senior apartment complex made to facilitate elderly and 
handicapped residents.   The newly obtained evidence was not 
duplicative of evidence already associated with the claims 
file, and it is relevant to the issue.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for consideration and the issuance of a SSOC.

The new evidence also suggests there may be private treatment 
records, specifically from Dr. Hobbs, not currently of record 
that indicate the severity of the appellant's current 
disabilities.  The RO should make efforts to obtain these 
records.

The appellant alleges she suffered a fall in Walmart leaving 
her unable to perform routine everyday activities without the 
aid of another person or in her immediate household.  She 
explained, at first, she had help from her daughter and 
granddaughter, but recently had to move into a seniors' 
residential facility that provides handicap facilities and is 
adjacent to the local hospital.  She further indicates 
because of her disabilities affecting her knee and low back, 
she is unable to complete most daily functions on her own.  

There is medical evidence that the appellant suffers from 
various disabilities, but most significantly severe 
degenerative disc disease of the low back, severe facet 
arthritis with protruding disc bulges and knee strain.

An October 2006 statement from the appellant's private 
physician, Dr. Hobbs, indicates because of the appellant's 
back and knee pain, "she is unable to do normal housework 
and activities of daily living.  She needs to live in 
handicapped [accessible] housing and needs help with grocery 
and housework.  She is unable to lift over 10 lbs. or bend 
over."  Dr. Hobbs, however, did not make specific findings 
of the appellant's ability to dress or undress herself, keep 
herself ordinarily clean, her ability to feed herself, or 
whether she is substantially confined to her immediate 
premises by reason of disability. 

Accordingly, Dr. Hobbs' opinion is not dispositive, but does 
raise a reasonable possibility of substantiating the 
appellant's claim.  Further development of medical evidence 
is required to determine the severity of the appellant's 
various disabilities (and their impact on function), to 
include an examination of the appellant.  See 38 C.F.R. §§ 
3.159(c)(4), 3.351(a), 3.352(a). The Board notes that the 
appellant is of advanced age, and that accommodations may be 
necessary.

The Board further notes, in support of her claim, the 
appellant indicated and supplied an award letter showing 
receipt of Social Security Administration (SSA) disability 
benefits since May 2002.  These records have never been 
obtained.  The U.S. Court of Appeals for Veterans Claims has 
held that, where VA has notice that the appellant may be 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002). Under the circumstances presented here, the RO 
should request the appellant's SSA medical records in 
conjunction with her application and award for SSA benefits, 
to the extent they exist.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with any filed claim by the appellant for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  Ask the appellant to complete release 
forms authorizing VA to request her 
treatment records from any private 
provider, to include Dr. Hobbs. These 
medical records should then be requested, 
and the RO should specify that actual 
treatment records, as opposed to 
summaries, are needed. All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.

3.  After the above development is 
complete and the records are obtained, and 
if records received pursuant to the 
requests above do not demonstrate 
entitlement to the benefits sought, the RO 
should arrange for the appellant to be 
examined by an appropriate physician to 
determine whether she requires A&A or is 
housebound. [If because of incapacity the 
appellant is unable to travel for 
examination, arrangements should be made 
for her to be examined locally.] The 
examiner must have available copies of the 
criteria for establishing housebound 
status (3.351(e)), and for A&A (3.352(a)). 
Any indicated tests or studies should be 
completed. The examiner should 
specifically indicate:

    (a) Whether the appellant is 
substantially confined to the premises of 
her home; or

    (b) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or

    (c) is in a nursing home because of 
mental or physical incapacity; or

    (d) her disabilities prevent her from 
protecting herself from the hazards 
incident to her environment, keeping 
herself clean and presentable, dressing or 
undressing herself, feeding herself due to 
loss of coordination of the upper 
extremities or extreme weakness, attending 
to the wants of nature, or otherwise 
require regular aid and attendance by 
another person.

The examiner must explain the rationale 
for all opinions.

4.  Thereafter, readjudicate the 
appellant's claim.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

